DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 13-16 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 8, prior art does not explicitly disclose, teach or suggest a method of producing hydrocarbon molecules by light irradiation, comprising contacting a plasmonic nanoparticle catalyst with a carbon-containing source and a hydrogen-containing source and then irradiating, and wherein the plasmonic nanoparticle catalyst comprising (i) at least one plasmonic provide and at least one catalytic property provider or (ii) at least one plasmonic provider that is also catalytic property provider, the providers in contact with each other or less than 200 nm distance, the catalytic property provider is selected from the group consisting of Co, Fe, Cu, Ni, C and oxide, chloride, carbonate and bicarbonate thereof, the plasmonic provider is selected from the group consisting of Co, Fe, Al, Cu, Ni, Zn, C and alloys of two or more chemic elements thereof, the molecular composition of the hydrocarbon molecules produced by light irradiation is temperature-dependent so that when the light irradiation is performed under a temperature between about 20°C to about 180°C, the main composition of hydrocarbon molecules produced by light irradiation are straight chain saturated hydrocarbons.  Macdonnell is the closest prior art, however, as stated in Applicant’s remarks submitted 28 April 2022 on bottom paragraph of p. 7 and first paragraph of p. 8, Macdonnell discloses producing C8H10 which is ethylbenzene, not a straight chain saturated hydrocarbon.  Instant claims 25 and 26 similarly define over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794